Ellison, J.
A statement of the nature of this cause will be found in 30 Mo. App. 176, where it will be seen it was remanded for another trial. It has been again tried, resulting again in a verdict and judgment for plaintiff. The evidence, while in many respects of the same uncertain and unsatisfactory character, and such as, if allowed to make out a case, would annul the laws of heirship and descent, yet there is additional evidence, not only from the witnesses who testified at the former trial, but from others not had at that trial. This additional testimony has some tendency to show that the services were not being rendered or received as a gratuity on account of the relationship of the parties. *388That the expectation upon the one side was to pay and, upon the other side, to receive pay.
We will not discuss how far other evidence tended to overturn this, or what weight should have been given it; for that is a matter peculiarly for the exclusive consideration of the jury. I may remark that this is especially so when the jury have been instructed as to the law and their duty in the premises as they were in this case. The instruction given on the court’s own motion set the whole matter before the jury in terms they could not have misunderstood.
II. We have given consideration to defendant’s objections to the statement before the probate court, of plaintiff’s cause of action, but are not able to coincide with the view taken by the learned counsel for defendant. The statement, which was properly sworn to, is as follows:
“ In the probate court of Platte county, Missouri, October term, 1883:
“ Estate of Adam 0. Woods, Dr.,
To William W. Woods :
“For work done on farm and services rendered in attending to the business of deceased from January 1, 1875, to January 1,1882, a period of 7 years, at $240 per year.............................$1,680
“ Which should be credited with amounts received from deceased or retained from sale of produce of farm by permission of deceased' at various times extending over the 7 years, $100 per year................................. 700
“Balance due plaintiff........... $980.”
This, under the practice in this state, as to pleadings before probate courts, where formalities and technicalities have been dispensed with, is sufficient.
The judgment is affirmed.
All concur.